Exhibit 10.2

EUR 100,000,000

FACILITY AGREEMENT

dated 7 March 2008

between

WABCO FINANCIAL SERVICES BVBA

as Borrower

WABCO EUROPE BVBA

and

WABCO HOLDING INC.

as Guarantors

and

PANDIOS COMM.V.A.

as Lender

and

RABOBANK INTERNATIONAL, ANTWERP BRANCH

as Calculation Agent

LOGO [g65833ex10_1cov1.jpg]

Ref: DBA

Linklaters LLP

Brederodestraat 13

1000 Brussels



--------------------------------------------------------------------------------

CONTENTS

 

CLAUSE

   PAGE 1.   Definitions and interpretation    2 2.   The Facility    10 3.  
Purpose    10 4.   Conditions of Utilisation    10 5.   Utilisation    11 6.  
Repayment    12 7.   Prepayment and cancellation    12 8.   Interest    14 9.  
Interest Periods    16 10.   Changes to the calculation of interest    16 11.  
Commitment Fee    17 12.   Tax gross-up and indemnities    18 13.   Increased
costs    21 14.   Other indemnities    21 15.   Mitigation by the Lender    22
16.   Costs and expenses    22 17.   Guarantee    24 18.   Representations    27
19.   Information undertakings    29 20.   Financial covenants    31 21.  
General undertakings    31 22.   Events of Default    33 23.   Changes to the
Lenders    36 24.   Changes to the Obligors    37 25.   Conduct of business by
the lender    38 26.   Indemnity    38 27.   Payment mechanics    39 28.  
Set-off    40 29.   Notices    40 30.   Calculations and certificates    40 31.
  Partial invalidity    41 32.   Remedies and waivers    41 33.   Amendments,
waivers and termination of Wabco Revolving Credit Facility    41 34.  
Counterparts    42 35.   Confidentiality    42 36.   Governing law    43 37.  
Enforcement    43 SCHEDULE 1 Conditions Precedent    44 SCHEDULE 2 Utilisation
Request    46 SCHEDULE 3 Wabco Revolving Credit Facility    47

 

- 1 -



--------------------------------------------------------------------------------

THIS AGREEMENT is dated 7 March 2008 and made between:

 

(1) WABCO FINANCIAL SERVICES BVBA, a company organised under the laws of Belgium
having its registered office at Waversesteenweg 1789, 1160 Oudergem, Belgium,
with registration number 0881.425.934, as borrower (the “Borrower”);

 

(2) WABCO EUROPE BVBA, a company organised under the laws of Belgium having its
registered office at Waversesteenweg 1789, 1160 Oudergem, Belgium, with
registration number 0475.956.135, as guarantor (the “Company”);

 

(3) WABCO HOLDINGS INC. a corporation organised under the laws of Delaware,
having its registered office at Orange Street Wilmington, United States of
America, with IRS number 208481962, as guarantor (“Wabco Holdings”, and together
with the Company, the “Guarantors”);

 

(4) PANDIOS COMM.V.A., a company organised under the laws of Belgium having its
registered office at Uitbreidingstraat 86 box 3, 2600 Antwerp (Berchem), with
registration number 0883.079.189, an indirectly wholly-owned subsidiary of
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A. (trading as Rabobank
International), as lender (the “Lender”); and

 

(5) COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A. (TRADING AS RABOBANK
INTERNATIONAL), ANTWERP BRANCH, as calculation agent (the “Calculation Agent”).

IT IS AGREED as follows:

SECTION 1

INTERPRETATION

 

1. DEFINITIONS AND INTERPRETATION

 

1.1 Definitions

In this Agreement:

“Affiliate” means, in relation to any person, a Subsidiary of that person or a
holding company of that person or any other Subsidiary of that holding company.

“Anti-Terrorism Laws” means the Executive Order, the Bank Secrecy Act (31 U.S.C.
§§ 5311 et seq.), the Money Laundering Control Act of 1986 (18 U.S.C. §§ 1956 et
seq.), the USA Patriot Act, the International Emergency Economic Powers Act (50
U.S.C. §§ 1701 et seq.) the Trading with the Enemy Act (50 U.S.C. App. §§ 1 et
seq.), any other law or regulation administered by OFAC, and any similar law
enacted in the United States after the date of this Agreement.

“Availability Period” means the period from and including the date of this
Agreement to and including the date which is 3 months after the date of this
Agreement or such date as may otherwise be agreed between the Lender and the
Borrower.

“Available Commitment” means the Commitment minus the amount of any Loan that is
outstanding or due to be made on or before the proposed Utilisation Date.

 

- 2 -



--------------------------------------------------------------------------------

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

“Break Costs” means the amount (if any) by which:

 

  (a) the interest which a Lender should have received for the period from the
date of receipt of all or any part of its participation in a Loan or Unpaid Sum
to the last day of the current Interest Period in respect of that Loan or Unpaid
Sum, had the principal amount or Unpaid Sum received been paid on the last day
of that Interest Period;

exceeds:

 

  (b) the amount which that Lender would be able to obtain by placing an amount
equal to the principal amount or Unpaid Sum received by it on deposit with a
leading bank in the European interbank market for a period starting on the
Business Day following receipt or recovery and ending on the last day of the
current Interest Period.

“Business Day” means a day (other than a Saturday or Sunday) on which banks are
open for general business in Brussels, with this understanding that in case the
date concerned will be a Saturday or a Sunday, then this will be the first
following day that is a Business Day unless the first following Business Day is
in the next calendar month, in which case that date will be the first preceding
day that is a Business Day.

“Commitment” means EUR 100,000,000, in relation to any other Lender, the amount
in euros of any Commitment assigned to it under this Agreement, to the extent
not cancelled, reduced or assigned by it under this Agreement.

“Compliance Certificate” means a certificate delivered in accordance with Clause
19.2 (Compliance Certificate).

“Default” means an Event of Default or any event or circumstance specified in
Clause 22 (Events of Default) which would (with the expiry of a grace period,
the giving of notice, the making of any determination under the Finance
Documents or any combination of any of the foregoing) be an Event of Default.

“Designated Person” means a person or entity:

 

  (a) listed in the annex to, or otherwise subject to the provisions of, the
Executive Order;

 

  (b) named as a “Specially Designated National and Blocked Person” on the most
current list published by OFAC at its official website or any replacement
website or other replacement official publication of such list; or

 

  (c) with which any Lender is prohibited from dealing or otherwise engaging in
any transaction by any Anti-Terrorism Law.

“Disruption Event” means either or both of:

 

  (a) a material disruption to those payment or communications systems or to
those financial markets which are, in each case, required to operate in order
for payments to be made in connection with the Facility (or otherwise in order
for the transactions contemplated by the Finance Documents to be carried out)
which disruption is not caused by, and is beyond the control of, any of the
Parties; or

 

- 3 -



--------------------------------------------------------------------------------

  (b) the occurrence of any other event which results in a disruption (of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing that, or any other Party:

 

  (i) from performing its payment obligations under the Finance Documents; or

 

  (ii) from communicating with other Parties in accordance with the terms of the
Finance Documents,

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

“Environmental Law” means any applicable law or regulation which relates to:

 

  (a) the pollution or protection of the environment;

 

  (b) harm to or the protection of human health;

 

  (c) the conditions of the workplace; or

 

  (d) any emission or substance capable of causing harm to any living organism
or the environment.

“EURIBOR” means, in relation to any Loan in euro:

 

  (a) the applicable Screen Rate; or

 

  (b) (if no Screen Rate is available for the Interest Period of that Loan) the
rate quoted by the Lender in the European interbank market,

as of 11.00 a.m. (Brussels time) on the Quotation Day for the offering of
deposits in euro for a period comparable to the Interest Period of the relevant
Loan.

“Event of Default” means any event or circumstance specified as such in Clause
22 (Events of Default).

“Executive Order” means the US Executive Order No. 13224 on Blocking Property
and Prohibiting Transactions with Persons who Commit, Threaten to Commit, or
Support Terrorism, which came into effect on 24 September 2001, as amended.

“Facility” means the term loan facility made available under this Agreement as
described in Clause 2 (The Facility).

“Facility Office” means the office or offices notified by the Lender as the
office or offices through which it will perform its obligations under this
Agreement.

“Finance Document” means this Agreement and any other document between the
Lender and the Borrower designated as such by the Lender and the Borrower.

“Financial Indebtedness” has the same meaning given to the defined term
“Indebtedness” in Section 1.01 of the Wabco Revolving Credit Facility.

 

- 4 -



--------------------------------------------------------------------------------

“Form 10” means the Form 10 filed by Wabco Holdings with the Securities and
Exchange Commission on 19 July 2007.

“Fraudulent Transfer Law” means any applicable US Bankruptcy Law or any
applicable US state fraudulent transfer or conveyance law.

“GAAP” means generally accepted accounting principles, standards and practices
in Belgium, including the international accounting standards within the meaning
of the IAS Regulation 1606/2002 to the extent applicable to the relevant
financial statements (“IFRS”), or generally accepted accounting principles in
the United States of America, as applicable.

“Group” means Wabco Holdings and its Subsidiaries for the time being.

“Interest Coverage Ratio” has the meaning given to it in Clause 20.3
(Definitions).

“Interest Payment Date” means in respect of any Interest Period the date which
falls one or three Months (as determined in the Utilisation Request) after the
Utilisation Date (in the case of the first Interest Payment Date) and,
thereafter, after the previous Interest Payment Date.

“Interest Period” means, in relation to a Loan, each period from (and including)
the Utilisation Date to (but excluding) the first Interest Payment Date and,
thereafter, each period from (and including) an Interest Payment Date to (but
excluding) the next Interest Payment Date, determined in accordance with Clause
9 (Interest Periods) and, in relation to an Unpaid Sum, each period determined
in accordance with Clause 8.4 (Default interest).

“Internal Revenue Code” means the United States Internal Revenue Code of 1986
(26 U.S.C. §§ 1 et seq.), as amended, and the regulations promulgated and
rulings issued thereunder.

“Lender” means:

 

  (a) Pandios Comm. V.A.; and

 

  (b) any bank, financial institution, trust, fund or other entity which has
become a Party in accordance with Clause 23 (Changes to the Lenders),

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

“Leverage Ratio” has the meaning given to it in Clause 20.3 (Definitions).

“Loan” means a loan made or to be made under the Facility or the principal
amount outstanding for the time being of that loan.

“Margin” means 0.55 per cent. per annum, subject to any adjustment in accordance
with Clause 8.2 (Margin and Adjustment of Margin).

“Margin Adjustment Date” has the meaning given to it in Clause 8.2 (Margin and
Adjustment of Margin).

“Material Adverse Effect” means any event or condition (other than any event or
condition disclosed to the Lender in writing or in the Form 10 prior to the date
of this Agreement) that:

 

  (a) has resulted or could reasonably be expected to result in a material
adverse change in the business, assets, operations or financial condition of
Wabco Holdings and the Subsidiaries taken as a whole; or

 

- 5 -



--------------------------------------------------------------------------------

  (b) has materially impaired or could reasonably be expected to materially
impair the ability of the Obligors to perform any of their obligations under
this Agreement or any other Finance Document.

“Material Subsidiary” has the same meaning given to it in Section 1.01 of the
Wabco Revolving Credit Facility.

“Month” means a period starting on one day in a calendar month and ending on the
numerically corresponding day in the next calendar month, except that:

 

  (a) if the numerically corresponding day is not a Business Day, that period
shall end on the next Business Day in that calendar month in which that period
is to end if there is one, or if there is not, on the immediately preceding
Business Day; and

 

  (b) if there is no numerically corresponding day in the calendar month in
which that period is to end, that period shall end on the last Business Day in
that calendar month.

The above rules will only apply to the last Month of any period.

“Obligor” means a Borrower or a Guarantor, and “Obligors” means all of the
Borrowers and the Guarantors.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Original Financial Statements” means:

 

  (a) in relation to Wabco Holdings, the audited consolidated financial
statements of the Group for the financial year ended 2006; and

 

  (b) in relation to any Obligor (other than Wabco Holdings), its audited
financial statements for its financial year ended 2006.

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

“Party” means a party to this Agreement.

“Qualifying Lender” has the meaning given to it in Clause 12 (Tax gross-up and
indemnities).

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined, two TARGET Days before the first day of that period unless
market practice were to differ in the European interbank market, in which case
the Quotation Day will be determined by the Lender in accordance with market
practice in the European interbank market (and if quotations for that currency
and period would normally be given by leading banks in the European interbank
market on more than one day, the Quotation Day will be the last of those days).

“Repeating Representations” means each of the representations set out in Clauses
18.1 (Status), 18.2 (Binding obligations), 18.3 (Non-conflict with other
obligations), 18.4 (Power and authority), 18.7 (No default), paragraph (c) of
Clause 18.9 (Financial statements), 18.10 (Pari passu ranking) and 18.11 (No
proceedings pending or threatened).

 

- 6 -



--------------------------------------------------------------------------------

“Screen Rate” means the percentage rate per annum determined by the Banking
Federation of the European Union for the relevant period displayed on page
EURIBOR01 of the Reuters screen. If the agreed page is replaced or service
ceases to be available, the Lender may specify another page or service
displaying the appropriate rate after consultation with the Borrower and the
Lender.

“Security” means, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset and
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement relating to such asset.

“Subsidiary” means a subsidiary within the meaning of Article 6 of the Belgian
Companies Code (“Vennootschappenwetboek”/”Code des Sociétés”).

“TARGET” means Trans-European Automated Real-time Gross Settlement Express
Transfer payment system.

“TARGET Day” means any day on which TARGET is open for the settlement of
payments in euro.

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

“Termination Date” means the date falling 364 days after the date of this
Agreement.

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

“US” and “United States” means the United States of America, its territories,
possessions and other areas subject to the jurisdiction of the United States of
America.

“US Bankruptcy Law” means the United States Bankruptcy Code of 1978 (Title 11 of
the United States Code) or any other United States federal or state bankruptcy,
insolvency or similar law.

“US$” or “US Dollars” means the lawful currency of the United States of America.

“US Guarantor” means a Guarantor that is a US Person.

“US Person” means a “United States Person” as defined in Section 7701(a)(30) of
the Internal Revenue Code and includes the sole owner of any entity that is
disregarded as being an entity separate from such owner for US federal income
tax purposes.

“Utilisation” means an utilisation of the Facility.

“Utilisation Date” means the date of a Utilisation, being the date on which the
relevant Loan is to be made.

“Utilisation Request” means a notice substantially in the form set out in Part I
of Schedule 2 (Utilisation Requests).

 

- 7 -



--------------------------------------------------------------------------------

“VAT” means value added tax as provided for in the applicable tax code and any
other tax of a similar nature.

“Wabco Revolving Credit Facility” means the USD800,000,000 five-year credit
agreement dated 31 May 2007 entered into by Wabco Holdings and its subsidiaries
as borrowers, the Lenders as defined in that credit agreement, JPMorgan Chase
Bank N.A. as Administrative Agent, Issuing Bank and Swingline Lender, J.P.Morgan
Europe Limited as London Agent, ABN AMRO N.V. as Syndication Agent, Bank of
America N.A., BNP Paribas and Citibank N.A. as Documentation Agents and
J.P.Morgan Securities Inc. and ABN AMRO Bank Inc. as Lead Arrangers and Joint
Bookrunners, all as defined in the said credit agreement, an executed copy of
which is attached hereto as Schedule 3 (Wabco Revolving Credit Facility).

 

1.2 Construction

 

(a) Unless a contrary indication appears, any reference in this Agreement to:

 

  (i) any “Lender”, any “Obligor”, any “Calculation Agent”, any “Party” shall be
construed so as to include its successors in title, permitted assigns and
permitted assignees;

 

  (ii) “assets” includes present and future properties, revenues and rights of
every description;

 

  (iii) a “Finance Document” or any other agreement or instrument is a reference
to that Finance Document or other agreement or instrument as amended, novated,
supplemented, extended, restated (however fundamentally and whether or not more
onerously) or replaced and includes any change in the purpose of, any extension
of or any increase in any facility or the addition of any new facility under
that Finance Document or other agreement or instrument;

 

  (iv) “gross negligence” means “grove fout”/”faute lourde” (as interpreted in
accordance with relevant jurisprudence);

 

  (v) a “person” includes any individual, firm, company, corporation,
government, state or agency of a state or any association, trust, joint venture,
consortium or partnership (whether or not having separate legal personality);

 

  (vi) a “regulation” includes any regulation, rule, official directive, request
or guideline (whether or not having the force of law) of any governmental,
intergovernmental or supranational body, agency, department or regulatory,
self-regulatory or other authority or organisation;

 

  (vii) “wilful misconduct” or “wilful breach” means “bedrog”/”dol” (as
interpreted in accordance with relevant jurisprudence);

 

  (viii) a provision of law is a reference to that provision as amended or
re-enacted; and

 

  (ix) a time of day is a reference to Brussels time.

 

(b) Section, Clause and Schedule headings are for ease of reference only.

 

(c) Unless a contrary indication appears, a term used in any other Finance
Document or in any notice given under or in connection with any Finance Document
has the same meaning in that Finance Document or notice as in this Agreement.

 

- 8 -



--------------------------------------------------------------------------------

(d) A Default (other than an Event of Default) is “continuing” if it has not
been remedied or waived.

 

(e) An Event of Default is “continuing” if it has not been waived.

 

- 9 -



--------------------------------------------------------------------------------

SECTION 2

THE FACILITY

 

2. THE FACILITY

 

2.1 The Facility

Subject to the terms of this Agreement, the Lender makes available to the
Borrower a 364-day facility in euro in an aggregate amount equal to the
Commitment.

 

3. PURPOSE

The Borrower shall apply all amounts borrowed by it under the Facility for its
general corporate purposes.

 

4. CONDITIONS OF UTILISATION

 

4.1 Utilisation Request

The Borrower may not deliver the Utilisation Request unless:

 

  (a) the Lender has received all of the documents and other evidence listed in
Schedule 1 (Conditions precedent) in form and substance satisfactory to the
Lender;

 

  (b) no Default is continuing or would result from the proposed Loan; and

 

  (c) the Repeating Representations to be made by each Obligor are true in all
material respects.

 

4.2 Maximum number of Loans

The Borrower may not deliver a Utilisation Request if as a result of the
proposed Utilisation more than one (1) Loan would be outstanding.

 

- 10 -



--------------------------------------------------------------------------------

SECTION 3

UTILISATION

 

5. UTILISATION

 

5.1 Delivery of the Utilisation Request

A Borrower may utilise the Facility by delivery to the Lender of a duly
completed Utilisation Request not later than 10.00 a.m. three Business Days
before the Utilisation Date (or such other time period as may be agreed with the
Lender).

 

5.2 Completion of a Utilisation Request

 

(a) The Utilisation Request shall be irrevocable and will not be regarded as
having been duly completed unless:

 

  (i) the proposed Utilisation Date is a Business Day within the Availability
Period of the Facility;

 

  (ii) the currency is euro and the amount of the proposed Loan is a minimum of
EUR 25,000,000 and does not exceed the lower of (x) the Available Commitment and
(y) such amount as is permitted under subsections (h) and (i) of Section 6.02 of
the Wabco Revolving Credit Facility;

 

  (iii) the proposed Interest Period complies with Clause 9 (Interest Periods);
and

 

  (iv) it specifies the account and bank (which must be in Brussels or the
principal financial centre of any other Participating Member State in which
banks are open for general business on that day) to which the proceeds of the
Utilisation are to be credited.

 

(b) Only one Loan may be requested in the Utilisation Request.

 

5.3 Cancellation of Commitment

The Available Commitment shall be immediately cancelled at the end of the
Availability Period or, if earlier, immediately after making the Loan on the
Utilisation Date.

 

- 11 -



--------------------------------------------------------------------------------

SECTION 4

REPAYMENT, PREPAYMENT AND CANCELLATION

 

6. REPAYMENT

The Borrower shall repay the Loan on the Termination Date.

 

7. PREPAYMENT AND CANCELLATION

 

7.1 Illegality and change in capital adequacy rules

If (i) it becomes unlawful in any applicable jurisdiction for a Lender to
perform any of its obligations as contemplated by this Agreement or to fund or
maintain its participation in any Loan or (ii) a change occurs in the Belgian or
Dutch capital adequacy rules which has an adverse impact on the economy of the
transaction for the Lender and/or its Affiliates:

 

  (a) the Lender shall promptly notify the Borrower upon becoming aware of that
event;

 

  (b) upon the Lender notifying the Borrower, the Commitment of the Lender will
be immediately cancelled; and

 

  (c) the Borrower shall repay the Loan made to it on the last day of the
Interest Period for each Loan occurring after the Lender has notified the
Borrower.

 

7.2 Change of control

 

(a) If Wabco Holdings ceases to, directly or indirectly, control the Company or
the Borrower:

 

  (i) Wabco Holdings shall promptly notify the Lender upon becoming aware of
that event;

 

  (ii) the Lender shall not be obliged to fund any Loan; and

 

  (iii) the Lender may, by not less than 5 Business Days’ prior notice, cancel
the Commitment and declare the outstanding Loan, together with accrued interest,
and all other amounts accrued under the Finance Documents immediately due and
payable, whereupon the Commitment will be cancelled and all such outstanding
amounts will become immediately due and payable.

 

(b) For the purpose of paragraph (a) above “control” means:

 

  (i) the power (whether by way of ownership of shares, proxy, contract, agency
or otherwise) to cast, or control the casting of, more than 95 per cent. of the
maximum number of votes that might be cast at a general meeting of the Borrower
or the Company, as the case may be; and

 

  (ii) the holding of more than 95 per cent. of the issued share capital of the
Borrower or the Company, as the case may be; and

 

  (iii) the right to appoint the majority of the members of the board of
directors of the Borrower or the Company, as the case may be.

 

7.3 Voluntary cancellation

The Borrower may, if it gives the Lender not less than 10 Business Days’ (or
such shorter period as the Lender may agree) prior notice, cancel the Available
Commitment.

 

- 12 -



--------------------------------------------------------------------------------

7.4 Voluntary prepayment of Loans

 

(a) The Borrower may, if it gives the Lender not less than 10 Business Days’ (or
such shorter period as the Lender may agree) prior notice, prepay the Loan, but
only to the extent it prepays the whole Loan and subject to paying a prepayment
fee equal to:

 

  (i) in the case of a prepayment within three Months of the Utilisation Date,
EUR 100,000;

 

  (ii) in the case of a prepayment during the period commencing immediately
after the date which is three Months after the Utilisation Date and ending on
the date which falls six Months after the Utilisation Date, EUR 66,660;

 

  (iii) in the case of a prepayment during the period commencing immediately
after the date which is six Months after the Utilisation Date and ending on the
date which falls nine Months after the Utilisation Date, EUR 33,330; and

 

  (iv) zero if the prepayment occurs thereafter.

 

(b) A Loan may only be prepaid on the last day of an Interest Period.

 

7.5 Restrictions

 

(a) Any notice of cancellation or prepayment given by any Party under this
Clause 7 shall be irrevocable and, unless a contrary indication appears in this
Agreement, shall specify the date or dates upon which the relevant cancellation
or prepayment is to be made and the amount of that cancellation or prepayment.

 

(b) Any prepayment under this Agreement shall be made together with accrued
interest on the amount prepaid and, subject to any Break Costs, without premium
or penalty.

 

(c) The Borrower may not reborrow any part of the Facility which is prepaid.

 

(d) The Borrower shall not repay or prepay all or any part of the Loan or cancel
all or any part of the Commitment except at the times and in the manner
expressly provided for in this Agreement.

 

(e) No amount of the Commitment cancelled under this Agreement may be
subsequently reinstated.

 

- 13 -



--------------------------------------------------------------------------------

SECTION 5

COSTS OF UTILISATION

 

8. INTEREST

 

8.1 Calculation of interest

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

  (a) Margin;

 

  (b) EURIBOR; and

 

  (c) the cost, if any, of complying with the requirements of the European
Central Bank or any requirements imposed by the Lender’s supervisory authority
or central bank (the “Mandatory Cost”).

 

8.2 Margin and adjustment of Margin

 

(a) Subject to this Clause 8.2, the Margin applicable to each Loan under the
Facility shall be the rate per annum specified in the definition of Margin set
out in Clause 1.1 (Definitions) adjusted, by reference to the Leverage Ratio (as
defined in Clause 20.3 (Definitions)) as shown in the then most recent
Compliance Certificate (and the financial statements with which it is required
by this Agreement to be delivered) received by the Lender, to equal the rate per
annum specified opposite the relevant range set out in the following table in
which the Leverage Ratio falls:

 

Leverage Ratio

   Margin (% p.a.)  

Higher than 2.75x

   0.80 %

Lower than or equal to

 

2.75x but

higher than

or equal to 2.25x

   0.675 %

Lower than

 

2.25x but

higher than

or equal to 1.75x

   0.60 %

Lower than

 

1.75x

   0.50 %

 

(b) No adjustment shall be made to the Margin under paragraph (a) above until
receipt by the Lender of the first Compliance Certificate and quarterly or
annual consolidated financial statements (as applicable) after the Utilisation
Date.

 

(c) Any adjustment to the Margin under paragraph (b) above shall take effect on
the first day of the first subsequent Interest Period in connection with such
Loan (the “Margin Adjustment Date”).

 

- 14 -



--------------------------------------------------------------------------------

(d) If the Margin for a Loan is reduced for any period under this Clause 8.2 but
the audited consolidated financial statements of Wabco Holdings (and the
Compliance Certificate with which they are required by this Agreement to be
delivered) subsequently received by the Lender do not confirm the basis for that
reduction, that reduction shall be reversed with retrospective effect. In that
event, the Margin for that Loan shall be the rate per annum specified opposite
the relevant range set out in the table above and the revised Leverage Ratio
calculated using the figures in the Compliance Certificate. The Borrower shall
promptly pay to the Lender any amount necessary to put the Lender in the
position they would have been in had the appropriate rate of the Margin applied
during that period.

 

(e) While a Default is continuing, the Margin applicable to each Utilisation
under the Facility shall revert to the highest rate in the grid set out in
paragraph (a) above.

 

8.3 Payment of interest

The Borrower to which a Loan has been made shall pay accrued interest on that
Loan on the last day of each Interest Period.

 

8.4 Default interest

 

(a) If an Obligor fails to pay any amount payable by it under a Finance Document
on its due date, interest shall accrue on the overdue amount from the due date
up to the date of actual payment (both before and after judgment) at a rate
which, subject to paragraph (b) below, is the sum of 1 per cent. and the rate
which would have been payable if the overdue amount had, during the period of
non-payment, constituted a Loan in the currency of the overdue amount for
successive Interest Periods, each of a duration selected by the Lender (acting
reasonably) (except that, in relation to overdue interest, default interest
shall only be due from the earliest date permitted pursuant to Article 1154 of
the Belgian Civil Code). Any interest accruing under this Clause 8.4 shall be
immediately payable by the Obligor on demand by the Lender.

 

(b) If any overdue amount consists of all or part of a Loan which became due on
a day which was not the last day of an Interest Period relating to that Loan:

 

  (i) the first Interest Period for that overdue amount shall have a duration
equal to the unexpired portion of the current Interest Period relating to that
Loan; and

 

  (ii) the rate of interest applying to the overdue amount during that first
Interest Period shall be the sum of 1 per cent. and the rate which would have
applied if the overdue amount had not become due.

 

(c) Default interest (if unpaid) arising on an overdue amount will be compounded
with the overdue amount at the end of each Interest Period applicable to that
overdue amount but will remain immediately due and payable (except that, in
relation to overdue interest, default interest shall only be due from the
earliest date permitted pursuant to Article 1154 of the Belgian Civil Code).

 

8.5 Notification of rates of interest

The Calculation Agent shall promptly notify the Lender and the relevant Borrower
of the determination of a rate of interest under this Agreement.

 

- 15 -



--------------------------------------------------------------------------------

9. INTEREST PERIODS

 

9.1 Interest Period

 

(a) The Interest Period for each Loan will be 1 or 3 Months, as determined in
the Utilisation Request.

 

(b) Once determined in the Utilisation Request, the term for each Interest
Period will remain the same during the life of the Facility.

 

(c) An Interest Period for a Loan shall not extend beyond the Termination Date.

 

(d) Each Interest Period for a Loan shall start on the Utilisation Date or (if
already made) on the last day of its preceding Interest Period.

 

9.2 Non-Business Days

If an Interest Period would otherwise end on a day which is not a Business Day,
that Interest Period will instead end on the next Business Day in that calendar
month (if there is one) or the preceding Business Day (if there is not).

 

10. CHANGES TO THE CALCULATION OF INTEREST

 

10.1 Market disruption

 

(a) If a Market Disruption Event occurs in relation to a Loan for any Interest
Period (other than as a result of the Lender or the Calculation Agent’s gross
negligence or wilful misconduct), then the rate of interest on that Loan for the
Interest Period shall be the percentage rate per annum which is the sum of:

 

  (i) the Margin;

 

  (ii) the rate notified to the Borrower by the Calculation Agent as soon as
practicable and in any event before interest is due to be paid in respect of
that Interest Period, to be that which expresses as a percentage rate per annum
the cost to the Lender of funding its participation in that Loan from whatever
source it may reasonably select; and

 

  (iii) the Mandatory Cost, if any.

 

(b) In this Agreement “Market Disruption Event” means:

 

  (i) at or about noon on the Quotation Day for the relevant Interest Period the
Screen Rate is not available and the Calculation Agent is unable to provide a
quotation to determine EURIBOR for euros for the relevant Interest Period; or

 

 

(ii)

before close of business in Brussels on the Quotation Day for the relevant
Interest Period, the Borrower receives notification from the Calculation Agent
that the cost to the Lender of obtaining matching deposits in the European
interbank market would be in excess of EURIBOR .

 

10.2 Alternative basis of interest or funding

If a Market Disruption Event occurs and the Lender or the Borrower so requires,
the Lender and the Borrower shall enter into negotiations (for a period of not
more than thirty days) with a view to agreeing a substitute basis for
determining the rate of interest.

 

- 16 -



--------------------------------------------------------------------------------

10.3 Break Costs

 

(a) The Borrower shall, within three Business Days of demand by the Lender, pay
to the Lender its Break Costs attributable to all or any part of a Loan or
Unpaid Sum being paid by it on a day other than the last day of an Interest
Period for that Loan or Unpaid Sum.

 

(b) Each Lender shall, as soon as reasonably practicable after a demand by the
Borrower, provide a certificate confirming the amount of its Break Costs for any
Interest Period in which they accrue.

 

11. COMMITMENT FEE

 

(a) The Borrower shall pay to the Lender (for the account of each Lender) a fee
in euros computed at the rate of 0.1925 per cent. per annum on that Lender’s
Available Commitment for the period starting on the date of this Agreement until
the Utilisation Date.

 

(b) The accrued commitment fee is payable on the earlier of (i) the last day of
the Availability Period and (ii) the Utilisation Date (in which case the Lender
may deduct such fee from the Loan it has been requested to make).

 

- 17 -



--------------------------------------------------------------------------------

SECTION 6

ADDITIONAL PAYMENT OBLIGATIONS

 

12. TAX GROSS-UP AND INDEMNITIES

 

12.1 Definitions

 

(a) In this Agreement:

“Protected Party” means a Lender which is or will be subject to any liability,
or required to make any payment, for or on account of Tax in relation to a sum
received or receivable (or any sum deemed for the purposes of Tax to be received
or receivable) under a Finance Document.

“Qualifying Lender” means a Lender which is beneficially entitled to interest
payable to that Lender in respect of an advance under a Finance Document, and
is:

 

  (i) a Lender which is resident in Belgium for Belgian tax purposes and
qualifies as a credit institution (within the meaning of Article 105, 1° a) of
the Belgian Royal Decree implementing the Belgian Income Tax Code 1992);

 

  (ii) a professional investor within the meaning of Article 105, 3° of the
Belgian Royal Decree implementing the Belgian Income Tax Code 1992 and is acting
through an establishment (whether its head office or a permanent establishment)
located in Belgium with which the Loan is effectively connected;

 

  (iii) a Lender which is entitled under the provisions of an applicable tax
treaty to receive such interest from the Borrower without a Tax Deduction
(subject to executing such documents and doing such other things as may be
required as a condition of that entitlement) (a “Treaty Lender”); or

 

  (iv) a Lender which is a credit institution (within the meaning of Article 1
of the Belgian Act of 22 March 1993 on credit institutions) and which:

 

  (A) if acting through its head office with which the Loan is effectively
connected, has this head office in a country within the European Economic Area
or a country with which Belgium has concluded a tax treaty in force on the date
of payment;

 

  (B) if acting through a permanent establishment with which the Loan is
effectively connected, has this permanent establishment in a country within the
European Economic Area or a country with which Belgium has concluded a tax
treaty in force on the date of payment.

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document.

“Tax Payment” means either the increase in a payment made by an Obligor to a
Lender under Clause 12.2 (Tax gross-up) or a payment under Clause 12.3 (Tax
indemnity).

 

- 18 -



--------------------------------------------------------------------------------

(b) Unless a contrary indication appears, in this Clause 12 a reference to
“determines” or “determined” means a determination made in the absolute
discretion of the person making the determination.

 

12.2 Tax gross-up

 

(a) Each Obligor shall make all payments to be made by it without any Tax
Deduction, unless a Tax Deduction is required by law.

 

(b) The Borrower shall, promptly upon becoming aware that an Obligor must make a
Tax Deduction (or that there is any change in the rate or the basis of a Tax
Deduction), notify the Lender accordingly. Similarly, a Lender shall notify the
Borrower on becoming so aware in respect of a payment payable to it.

 

(c) If a Tax Deduction is required by law to be made by an Obligor, the amount
of the payment due from that Obligor shall (subject to paragraph (d) below) be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.

 

(d) An Obligor is not required to make an increased payment to a Lender under
paragraph (c) above for a Tax Deduction in respect of Tax imposed on a payment
of interest on a Loan, if on the date on which the payment falls due:

 

  (i) the payment could have been made to the relevant Lender without a Tax
Deduction if it was a Qualifying Lender, but on that date that Lender is not or
has ceased to be a Qualifying Lender other than as a result of any change after
the date it became a Lender under this Agreement in (or in the interpretation,
administration, or application of) any law or treaty, or any published practice
or concession of any relevant taxing authority; or

 

  (ii) the relevant Lender is a Treaty Lender and the Obligor making the payment
is able to demonstrate that the payment could have been made to the Lender
without the Tax Deduction had that Lender complied with its obligations under
paragraph (g) below.

 

(e) If an Obligor is required to make a Tax Deduction, that Obligor shall make
that Tax Deduction and any payment required in connection with that Tax
Deduction within the time allowed and in the minimum amount required by law.

 

(f) Within 30 days of making either a Tax Deduction or any payment required in
connection with that Tax Deduction, the Obligor making that Tax Deduction shall
deliver to the Lender evidence reasonably satisfactory to the Lender that the
Tax Deduction has been made or (as applicable) any appropriate payment paid to
the relevant taxing authority.

 

(g) A Treaty Lender and each Obligor which makes a payment to which that Treaty
Lender is entitled shall co-operate in completing any procedural formalities
necessary for that Obligor to obtain authorisation to make that payment without
a Tax Deduction.

 

12.3 Tax indemnity

 

(a) The Borrower shall (within five Business Days of demand by the Lender) pay
to a Protected Party an amount equal to the loss, liability or cost which that
Protected Party determines will be or has been (directly or indirectly) suffered
for or on account of Tax by that Protected Party in respect of a Finance
Document.

 

- 19 -



--------------------------------------------------------------------------------

(b) Paragraph (a) above shall not apply:

 

  (i) with respect to any Tax assessed on a Lender:

 

  (A) under the law of the jurisdiction in which that Lender is incorporated or,
if different, the jurisdiction (or jurisdictions) in which that Lender is
treated as resident for Tax purposes; or

 

  (B) under the law of the jurisdiction in which that Lender’s Facility Office
is located in respect of amounts received or receivable in that jurisdiction,

if that Tax is imposed on or calculated by reference to the net income received
or receivable (but not any sum deemed to be received or receivable) by that
Lender; or

 

  (ii) to the extent a loss, liability or cost:

 

  (A) is compensated for by an increased payment under Clause 12.2 (Tax
gross-up); or

 

  (B) would have been compensated for by an increased payment under Clause 12.2
(Tax gross-up) but was not so compensated solely because one of the exclusions
in paragraph (d) of Clause 12.2 (Tax gross-up) applied.

 

(c) A Protected Party making, or intending to make, a claim under paragraph
(a) above shall promptly notify the Lender of the event which will give, or has
given, rise to the claim, following which the Lender shall notify the Borrower.

 

(d) A Protected Party shall, on receiving a payment from an Obligor under this
Clause 12.3, notify the Lender.

 

12.4 Tax Credit

If an Obligor makes a Tax Payment and the Lender determines that:

 

  (a) a Tax Credit is attributable either to an increased payment of which that
Tax Payment forms part, or to that Tax Payment; and

 

  (b) the Lender has obtained, utilised and retained that Tax Credit,

the Lender shall pay an amount to the Obligor which it determines will leave it
(after that payment) in the same after-Tax position as it would have been in had
the Tax Payment not been required to be made by the Obligor.

 

12.5 Value added tax

 

(a) All amounts set out, or expressed to be payable, under a Finance Document by
any Party to the Lender or the Calculation Agent which (in whole or in part)
constitute the consideration for VAT purposes shall be deemed to be exclusive of
any VAT which is chargeable on such supply, and, accordingly, subject to
paragraph (c) below, if VAT is chargeable on any supply made by the Lender or
the Calculation Agent, as the case may be, to any Party under a Finance
Document, that Party shall pay to the Lender or the Calculation Agent (in
addition to and at the same time as paying the consideration) an amount equal to
the amount of the VAT (and the Lender shall promptly provide an appropriate VAT
invoice to such Party).

 

- 20 -



--------------------------------------------------------------------------------

(b) If VAT is chargeable on any supply made by the Lender (the “Supplier”) to
any other Lender (the “Recipient”) under a Finance Document, and any Party (the
“Relevant Party”) is required by the terms of any Finance Document to pay an
amount equal to the consideration for such supply to the Supplier (rather than
being required to reimburse the Recipient in respect of that consideration),
such Party shall also pay to the Supplier (in addition to and at the same time
as paying such amount) an amount equal to the amount of such VAT. The Recipient
will promptly pay to the Relevant Party an amount equal to any credit or
repayment from the relevant tax authority which it reasonably determines relates
to the VAT chargeable on that supply.

 

(c) Where a Finance Document requires any Party to reimburse the Lender or the
Calculation Agent for any costs or expenses, that Party shall also at the same
time pay and indemnify the Lender against all VAT incurred by the Lender or the
Calculation Agent in respect of the costs or expenses to the extent that the
Lender or the Calculation Agent reasonably determines that neither it nor any
other member of any group of which it is a member for VAT purposes is entitled
to credit or repayment from the relevant tax authority in respect of the VAT.

 

13. INCREASED COSTS

 

13.1 Increased costs

 

(a) The Borrower shall, within three Business Days of demand by the Lender, pay
the Lender the amount of any increased costs incurred by the Lender or any of
its Affiliates as a result of a change in the applicable capital adequacy rules
to the extent the same is attributable to the entering into this Agreement or
the funding or performance of obligations under this Agreement (and other than
as a result of such Lender or Affiliate’s wilful breach or gross negligence).

 

(b) The Lender intending to make a claim pursuant to this Clause 13.1 shall
notify the Borrower of the event giving rise to such claim.

 

(c) The Lender shall, as soon as practicable after a demand by the Borrower,
provide a certificate confirming the amount of its Increased Costs.

 

14. OTHER INDEMNITIES

 

14.1 Currency indemnity

 

(a) If any sum due from an Obligor under the Finance Documents (a “Sum”), or any
order, judgment or award given or made in relation to a Sum, has to be converted
from the currency (the “First Currency”) in which that Sum is payable into
another currency (the “Second Currency”) for the purpose of:

 

  (i) making or filing a claim or proof against that Obligor;

 

  (ii) obtaining or enforcing an order, judgment or award in relation to any
litigation or arbitration proceedings,

that Obligor shall as an independent obligation, within three Business Days of
demand, indemnify the Lender to whom that Sum is due against any cost, loss or
liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

- 21 -



--------------------------------------------------------------------------------

(b) Each Obligor waives any right it may have in any jurisdiction to pay any
amount under the Finance Documents in a currency or currency unit other than
that in which it is expressed to be payable.

 

14.2 Other indemnities

The Borrower shall (or shall procure that an Obligor will), within three
Business Days of demand, indemnify each Lender against any cost, loss or
liability incurred by that Lender as a result of:

 

  (a) the occurrence of any Event of Default;

 

  (b) a failure by an Obligor to pay any amount due under a Finance Document on
its due date;

 

  (c) funding, or making arrangements to fund, its participation in a Loan
requested by a Borrower in a Utilisation Request but not made by reason of the
operation of any one or more of the provisions of this Agreement (other than by
reason of default or negligence by that Lender alone); or

 

  (d) a Loan (or part of a Loan) not being prepaid in accordance with a notice
of prepayment given by the Borrower.

 

15. MITIGATION BY THE LENDER

 

15.1 Mitigation

 

(a) Each Lender shall, in consultation with the Borrower, take all reasonable
steps to mitigate any circumstances which arise and which would result in any
amount becoming payable under or pursuant to, or cancelled pursuant to, any of
Clause 7.1 (Illegality), Clause 12 (Tax gross-up and indemnities) or Clause 13
(Increased costs) including (but not limited to) assigning its rights and
obligations under the Finance Documents to another Affiliate or Facility Office.

 

(b) Paragraph (a) above does not in any way limit the obligations of any Obligor
under the Finance Documents.

 

15.2 Limitation of liability

 

(a) The Borrower shall indemnify each Lender for all costs and expenses
reasonably incurred by that Lender as a result of steps taken by it under Clause
15.1 (Mitigation).

 

(b) A Lender is not obliged to take any steps under Clause 15.1 (Mitigation) if,
in the opinion of that Lender (acting reasonably), to do so might be prejudicial
to it.

 

16. COSTS AND EXPENSES

 

16.1 Transaction expenses

The Borrower shall promptly on demand pay the Lender the amount of all costs and
expenses (including legal fees) reasonably incurred by any of them in connection
with the negotiation, preparation, printing, execution and syndication of:

 

  (a) this Agreement and any other documents referred to in this Agreement
(other than legal fees incurred in connection with the drafting and execution of
this Agreement, which will be borne by the Lender); and

 

- 22 -



--------------------------------------------------------------------------------

  (b) any other Finance Documents executed after the date of this Agreement

 

16.2 Amendment costs

If (a) an Obligor requests an amendment, waiver or consent, the Borrower shall,
within three Business Days of demand, reimburse the Lender for the amount of all
costs and expenses (including legal fees) reasonably incurred by the Lender in
responding to, evaluating, negotiating or complying with that request or
requirement.

 

16.3 Enforcement costs

The Borrower shall, within three Business Days of demand, pay to each Lender the
amount of all costs and expenses (including legal fees) incurred by that Lender
in connection with the enforcement of, or the preservation of any rights under,
any Finance Document.

 

16.4 Calculation Agent

The Borrower shall, within three Business Days of demand, pay to the Calculation
Agent the amount of all costs and expenses (including legal fees) incurred by
the Calculation Agent in connection with the performance of its obligations
under this Agreement pursuant to a request made by an Obligor.

 

- 23 -



--------------------------------------------------------------------------------

SECTION 7

GUARANTEE

 

17. GUARANTEE

 

17.1 Guarantee

Each Guarantor irrevocably guarantees as primary obligor and not merely as
surety to each Lender the punctual performance by the Borrower of its
obligations under this Agreement and any other Finance Document. For the
avoidance of doubt, in case there is more than one Guarantor, any call under
this guarantee may be made to one Guarantor only. The guarantee provided
pursuant to this Clause 17 is an independent, abstract and unconditional
guarantee (and not merely a “borgtocht”/”cautionnement”). Any Guarantor shall
pay all amounts due under this guarantee immediately upon request by any Lender.

 

17.2 Continuing guarantee

The guarantee obligations of each Guarantor under this Clause 17 will extend to
the ultimate balance of sums payable by any Obligor under the Finance Documents,
regardless of any intermediate payment or discharge in whole or in part or any
increase of the Commitments, and this guarantee constitutes a guarantee of
payment and not of collection.

 

17.3 Reinstatement

If any payment by an Obligor or any discharge given by a Lender (whether in
respect of the obligations of any Obligor or any security for those obligations
or otherwise) is avoided or reduced as a result of insolvency or any similar
event:

 

  (a) the liability of each Obligor shall continue as if the payment, discharge,
avoidance or reduction had not occurred; and

 

  (b) the Lender shall be entitled to recover the value or amount of that
security or payment from each Obligor, as if the payment, discharge, avoidance
or reduction had not occurred.

 

17.4 Waiver of defences

The obligations of each Guarantor under this Clause 17 will not be affected by
an act, omission, matter or thing which, but for this Clause, would reduce,
release or prejudice any of its obligations under this Clause 17 (without
limitation and whether or not known to it or the Lender) including:

 

  (a) any time, waiver or consent granted to, or composition with, any Obligor
or other person;

 

  (b) the release of any other Obligor or any other person under the terms of
any composition or arrangement with any creditor of any member of the Group;

 

  (c) the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
security over assets of, any Obligor or other person or any non-presentation or
non-observance of any formality or other requirement in respect of any
instrument or any failure to realise the full value of any security;

 

- 24 -



--------------------------------------------------------------------------------

  (d) any incapacity or lack of power, authority or legal personality of or
dissolution or change in the members or status of an Obligor or any other
person;

 

  (e) any amendment (however fundamental) or replacement of a Finance Document
or any other document or security;

 

  (f) any unenforceability, illegality or invalidity of any obligation of any
person under any Finance Document or any other document or security; or

 

  (g) any insolvency or similar proceedings.

 

17.5 Immediate recourse

Each Guarantor waives any right it may have of first requiring the Lender (or
any trustee or agent on its behalf) to proceed against or enforce any other
rights or security or claim payment from any person before claiming from that
Guarantor under this Clause 17. This waiver applies irrespective of any law or
any provision of a Finance Document to the contrary.

 

17.6 Appropriations

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full, the
Lender (or any trustee or agent on its behalf) may:

 

  (a) refrain from applying or enforcing any other moneys, security or rights
held or received by the Lender (or any trustee or agent on its behalf) in
respect of those amounts, or apply and enforce the same in such manner and order
as it sees fit (whether against those amounts or otherwise) and no Guarantor
shall be entitled to the benefit of the same; and

 

  (b) hold in an interest-bearing suspense account any moneys received from the
Guarantor or on account of any Guarantor’s liability under this Clause 17.

 

17.7 Deferral of Guarantors’ rights

Until all amounts which may be or become payable by the Obligors under or in
connection with the Finance Documents have been irrevocably paid in full and
unless the Lender otherwise directs, no Guarantor will exercise any rights which
it may have by reason of performance by it of its obligations under the Finance
Documents:

 

  (a) to be indemnified by an Obligor;

 

  (b) to claim any contribution from any other guarantor of any Obligor’s
obligations under the Finance Documents; and/or

 

  (c) to take the benefit (in whole or in part and whether by way of subrogation
or otherwise) of any rights of the Finance Parties under the Finance Documents
or of any other guarantee or security taken pursuant to, or in connection with,
the Finance Documents by the Lender.

 

17.8 Additional security

This guarantee is in addition to and is not in any way prejudiced by any other
guarantee or security now or subsequently held by the Lender.

 

- 25 -



--------------------------------------------------------------------------------

17.9 US Guarantor

 

(a) The US Guarantor represents, warrants and agrees that:

 

  (i) it will receive valuable direct and indirect benefits as a result of the
transactions financed by the Finance Documents;

 

  (ii) the aggregate amount of its debts and liabilities, subordinated,
contingent or otherwise (including its obligations under the Finance Documents
as limited by paragraph (b) below) is not more than the aggregate value (being
the lesser of fair valuation and present fair saleable value) of its assets;

 

  (iii) its capital is not unreasonably small to carry on its business as it is
being conducted;

 

  (iv) it has not incurred and does not intend to incur debts beyond its ability
to pay as they mature; and

 

  (v) it has not made a transfer or incurred any obligation under any Finance
Document with the intent to hinder, delay or defraud any of its present or
future creditors.

 

(b) Notwithstanding anything to the contrary contained herein or in any other
Finance Document, the maximum liability of the US Guarantor under this Clause 17
shall in no event exceed an amount equal to the greatest amount that would not
render the US Guarantor’s obligations hereunder and under the other Finance
Documents subject to avoidance under US Bankruptcy Law or to being set aside,
avoided or annulled under any Fraudulent Transfer Law, in each case after giving
effect (i) to all other liabilities of the US Guarantor, contingent or
otherwise, that are relevant under such Fraudulent Transfer Law (specifically
excluding, however, any liabilities of the US Guarantor in respect of
inter-company indebtedness to the Borrower to the extent that such indebtedness
would be discharged in an amount equal to the amount paid by the US Guarantor
hereunder) and (ii) to the value as assets of the US Guarantor (as determined
under the applicable provisions of such Fraudulent Transfer Law) of any rights
to subrogation, contribution, reimbursement, indemnity or similar rights held by
the US Guarantor pursuant to (A) applicable law or (B) any other agreement
providing for an equitable allocation among the US Guarantor and the Borrower
and other Guarantors of obligations arising under this Agreement or other
guarantees of such obligations by such parties.

 

- 26 -



--------------------------------------------------------------------------------

SECTION 8

REPRESENTATIONS, UNDERTAKINGS AND EVENTS OF DEFAULT

 

18. REPRESENTATIONS

Each Obligor makes the representations and warranties set out in this Clause 18
to the Lender on the date of this Agreement and the first Utilisation Date.

 

18.1 Status

 

(a) It is a corporation, duly incorporated and validly existing under the law of
its jurisdiction of incorporation.

 

(b) It has the power to own its assets and carry on its business as it is being
conducted.

 

18.2 Binding obligations

The obligations expressed to be assumed by it in each Finance Document are
legal, valid, binding and enforceable, subject to any general principles of law
limiting its obligations which are specifically referred to in any legal opinion
delivered pursuant to Clause 4 (Conditions of Utilisation).

 

18.3 Non-conflict with other obligations

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents do not and will not conflict with:

 

  (a) any law or regulation applicable to it;

 

  (b) its constitutional documents; or

 

  (c) any agreement or instrument binding upon it or any of its assets
(including (without limitation) the Wabco Revolving Credit Facility),

nor result in the existence of, or oblige it to create, any Security over any of
its assets.

 

18.4 Power and authority

It has the power to enter into, perform and deliver, and has taken all necessary
action to authorise its entry into, performance and delivery of, the Finance
Documents to which it is a party and the transactions contemplated by those
Finance Documents.

 

18.5 Validity and admissibility in evidence

All Authorisations required or desirable:

 

  (a) to enable it lawfully to enter into, exercise its rights and comply with
its obligations in the Finance Documents to which it is a party; and

 

  (b) to make the Finance Documents to which it is a party admissible in
evidence in its jurisdiction of incorporation

have been obtained or effected and are in full force and effect.

 

18.6 Deduction of Tax

It is not required to make any deduction for or on account of Tax from any
payment it may make under any Finance Document.

 

- 27 -



--------------------------------------------------------------------------------

18.7 No default

 

(a) No Event of Default is continuing or might reasonably be expected to result
from the making of any Loan.

 

(b) No other event or circumstance is outstanding which constitutes a default
under any other agreement or instrument which is binding on it or to which its
assets are subject which might have a Material Adverse Effect.

 

18.8 No misleading information

Any factual information provided by or on behalf of any member of the Group for
the purposes of entering into this Agreement was true and accurate in all
material respects as at the date it was provided or as at the date (if any) at
which it is stated.

 

18.9 Financial statements

 

(a) Its Original Financial Statements were prepared in accordance with GAAP
consistently applied.

 

(b) Its Original Financial Statements fairly represent its financial condition
and operations (consolidated in the case of Wabco Holdings) as at the end of and
for the relevant financial year.

 

(c) There has been no material adverse change in its business or financial
condition (or the business or consolidated financial condition of the Group, in
the case of Wabco Holdings) since the date of the latest financial statements.

 

18.10 Pari passu ranking

Its payment obligations under the Finance Documents rank at least pari passu
with the claims of all its other unsecured and unsubordinated creditors, except
for obligations mandatorily preferred by law applying to companies generally.

 

18.11 No proceedings pending or threatened

No litigation, arbitration or administrative proceedings of or before any court,
arbitral body or agency which, if adversely determined, might reasonably be
expected to have a Material Adverse Effect have (to the best of its knowledge
and belief) been started or threatened against it.

 

18.12 Consents and licences

It and each of its Subsidiaries has obtained and is in compliance with the terms
and conditions of all permits, licences, consents, approvals, certificates,
registrations and other authorisations required under any applicable law or
regulation for the operation of its business or the ownership, possession,
occupation or use of its assets, where failure thereof might reasonably be
expected to have a Material Adverse Effect.

 

18.13 Environmental Laws

It and each of its Subsidiaries has complied with all Environmental Laws to
which it may be subject in each case where failure to do so would reasonably be
expected to have a Material Adverse Effect.

 

18.14 Security

It, nor any of its Subsidiaries, has (i) created any Security for the benefit of
the lenders under the Wabco Revolving Credit Agreement or (ii) created any
Security other than any Security expressly permitted to be created by
Section 6.01 of the Wabco Revolving Credit Agreement (other than any Security
referred to in item (i)).

 

- 28 -



--------------------------------------------------------------------------------

18.15 Repetition

The Repeating Representations are deemed to be made by each Obligor by reference
to the facts and circumstances then existing on the date of each Utilisation
Request, each Utilisation Date and the first day of each Interest Period.

 

18.16 Anti-Terrorism Laws

Neither it nor, to its knowledge, any of its Subsidiaries:

 

  (a) is in violation of any Anti-Terrorism Law;

 

  (b) is a Designated Person; or

 

  (c) deals in any property or interest in property blocked pursuant to any
Anti-Terrorism Law.

 

19. INFORMATION UNDERTAKINGS

The undertakings in this Clause 19 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

19.1 Financial statements

Wabco Holdings shall supply (or procure delivery) to the Lender as soon as the
same becomes available:

 

  (a) the annual and quarterly audited or unaudited (as applicable) consolidated
financial statements of Wabco Holdings for the relevant financial year or
quarter; and

 

  (b) the audited financial statements of the Company and the Borrower for that
financial year.

 

19.2 Compliance Certificate

 

(a) Wabco Holdings shall supply to the Lender, with each set of financial
statements delivered pursuant to paragraph (a) of Clause 19.1 (Financial
statements), a Compliance Certificate setting out (in reasonable detail)
computations as to compliance with Clause 20 (Financial covenants) as at the
date as at which those financial statements were drawn up.

 

(b) Unless otherwise requested by the Lender, Wabco Holdings may satisfy its
obligation to provide a Compliance Certificate in accordance with paragraph
(a) above by providing a certified copy of any certificate delivered pursuant to
subsection (c) of Section 5.05 of the Wabco Revolving Credit Facility.

 

19.3 Requirements as to financial statements

 

(a) Each set of financial statements delivered pursuant to Clause 19.1
(Financial statements) shall be certified by a director of the relevant Obligor
as fairly representing its (or, as the case may be, its consolidated) financial
condition and operations as at the end of and for the period in relation to
which those financial statements were drawn up.

 

(b) Wabco Holdings shall procure that each set of financial statements delivered
pursuant to Clause 19.1 (Financial statements) is prepared using GAAP.

 

- 29 -



--------------------------------------------------------------------------------

19.4 Information: miscellaneous

Each Obligor shall supply to the Lender:

 

  (a) all documents dispatched by the relevant Obligor to its shareholders (or
any class of them) or its creditors generally at the same time as they are
dispatched;

 

  (b) promptly upon becoming aware of them, the details of any litigation,
arbitration or administrative proceedings which are current, threatened or
pending against any member of the Group, and which might, if adversely
determined, have a Material Adverse Effect; and

 

  (c) promptly, such further information regarding the financial condition,
business and operations of any member of the Group as the Lender may reasonably
request.

 

19.5 Notification of default

 

(a) Each Obligor shall notify the Lender of any Default (and the steps, if any,
being taken to remedy it) promptly upon becoming aware of its occurrence (unless
that Obligor is aware that a notification has already been provided by another
Obligor).

 

(b) Promptly upon a request by the Lender, the Borrower shall supply to the
Lender a certificate signed by two of its directors or senior officers on its
behalf certifying that no Default is continuing (or if a Default is continuing,
specifying the Default and the steps, if any, being taken to remedy it).

 

19.6 Information supplied under the Wabco Revolving Credit Facility

Wabco Holdings shall supply to the Lender a copy of each document supplied (and
at the same time as such document is being furnished) under or pursuant to
Sections 5.05 and 10.02 of the Wabco Revolving Credit Facility.

 

19.7 “Know your customer” checks

If:

 

  (i) the introduction of or any change in (or in the interpretation,
administration or application of) any law or regulation made after the date of
this Agreement;

 

  (ii) any change in the status of an Obligor after the date of this Agreement;
or

 

  (iii) a proposed assignment by a Lender of any of its rights and obligations
under this Agreement to a party that is not a Lender prior to such assignment,

obliges the Lender (or, in the case of paragraph (iii) above, any prospective
new Lender) to comply with “know your customer” or similar identification
procedures in circumstances where the necessary information is not already
available to it, each Obligor shall promptly upon the request of the Lender
supply, or procure the supply of, such documentation and other evidence as is
reasonably requested by the Lender (for itself or, in the case of the event
described in paragraph (iii) above, on behalf of any prospective new Lender) in
order for the Lender, such Lender or, in the case of the event described in
paragraph (iii) above, any prospective new Lender to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

 

- 30 -



--------------------------------------------------------------------------------

19.8 Anti-Terrorism Laws

 

(a) No Obligor shall knowingly engage in any transaction that violates any of
the applicable prohibitions set forth in any Anti-Terrorism Law.

 

(b) To the knowledge of each Obligor, (a) none of the funds or assets of such
Obligor that are used to repay the Facility shall constitute property of, or
shall be beneficially owned directly or indirectly by, any Designated Person and
(b) no Designated Person shall have any direct or indirect interest in such
Obligor that would constitute a violation of any Anti-Terrorism Laws.

 

(c) No Obligor shall, and each Obligor shall procure that none of its
Subsidiaries will, knowingly fund all or part of any payment under this
Agreement out of proceeds derived from transactions that violate the
prohibitions set forth in any Anti-Terrorism Law.

 

20. FINANCIAL COVENANTS

 

20.1 Financial condition

Wabco Holdings shall ensure that on the last day of any fiscal quarter (computed
by reference to the period of four consecutive fiscal quarters ending on such
date):

 

  (a) the Leverage Ratio will not be greater than 3.00 to 1.00; and

 

  (b) the Interest Coverage Ratio will not be less than 3.00 to 1.00.

 

20.2 Financial covenant calculations

Consolidated EBITDA, Consolidated Net Indebtedness and Consolidated Net Interest
Expense (and any other term referenced therein or useful for the determination
of the Interest Coverage Ratio and the Leverage Ratio) shall be calculated and
interpreted at the level of Wabco Holdings in accordance with the provisions of
the Wabco Revolving Credit Facility.

 

20.3 Definitions

Unless otherwise defined, definitions have the same meaning as used in the Wabco
Revolving Credit Facility.

In this Clause 20.3:

“Interest Coverage Ratio” means, at any date that is the last day of any fiscal
quarter, the ratio of (a) Consolidated EBITDA to (b) Consolidated Net Interest
Expense in each case for the period of four consecutive fiscal quarters of Wabco
Holdings ended on such date.

“Leverage Ratio” means, at any date that is the last day of any fiscal quarter,
the ratio of (a) Consolidated Net Indebtedness on such date to (b) Consolidated
EBITDA for the period of four consecutive fiscal quarters of Wabco Holdings
ended on such date.

 

21. GENERAL UNDERTAKINGS

The undertakings in this Clause 21 remain in force from the date of this
Agreement for so long as any amount is outstanding under the Finance Documents
or any Commitment is in force.

 

21.1 Authorisations

 

(a) Each Obligor shall promptly:

 

  (i) obtain, comply with and do all that is necessary to maintain in full force
and effect; and

 

- 31 -



--------------------------------------------------------------------------------

  (ii) supply certified copies to the Lender of,

any Authorisation required under any law or regulation of its jurisdiction of
incorporation to enable it to perform its obligations under the Finance
Documents and to ensure the legality, validity, enforceability or admissibility
in evidence in its jurisdiction of incorporation of any Finance Document.

 

(b) The relevant Obligor shall promptly make the registrations specified at the
end of Clause 18.5 (Validity and admissibility in evidence).

 

21.2 Compliance with laws

Each Obligor shall comply in all respects with all laws, including Environmental
Laws, to which it may be subject, if failure so to comply would materially
impair its ability to perform its obligations under the Finance Documents.

 

21.3 Negative pledge

No Obligor shall (and Wabco Holdings and the Company shall ensure that no other
member of the Group will) directly or indirectly create, incur, assume or permit
to exist any Security securing indebtedness upon or with respect to any of its
property or assets, whether now owned or hereafter acquired, except for any
Security expressly permitted by Section 6.01 of the Wabco Revolving Credit
Facility and provided that no member of the Group shall be entitled to create
any Security in favour of the lenders under Section 6.01 of the Wabco Revolving
Credit Facility after the date of this Agreement unless the Lender shall have
consented thereto in writing.

 

21.4 Disposals

No Obligor shall (and Wabco Holdings and the Company shall ensure that no other
member of the Group will) enter into a single transaction or a series of
transactions (whether related or not and whether voluntary or involuntary) to
sell, lease, transfer or otherwise dispose of any asset, except for any sale,
lease, transfer or disposal expressly permitted by subsection (b) of
Section 6.03 of the Wabco Revolving Credit Facility.

 

21.5 Financial Indebtedness

The Borrower shall not (and Wabco Holdings and the Company shall ensure that no
member of the Group (other than Wabco Holdings) will) incur or allow to remain
outstanding any Financial Indebtedness, except to the extent expressly permitted
by Section 6.02 of the Wabco Revolving Credit Facility and provided that any
Financial Indebtedness incurred by the Company or the Borrower (other than
Financial Indebtedness incurred under any inter-company loan and Financial
Indebtedness incurred under the Wabco Revolving Credit Facility) shall only be
permitted to the extent that the aggregate amount thereof does not at any time
exceed USD 300,000,000 or unless the Lender shall otherwise have consented
thereto in writing.

 

21.6 Merger

No Obligor shall (and Wabco Holdings and the Company shall ensure that no other
member of the Group will) enter into any amalgamation, demerger, merger or other
corporate reconstruction or transfer all or part of its assets, except for any
merger expressly permitted by Section 6.03 of the Wabco Revolving Credit
Facility and provided that, if any such merger involves the Company or the
Borrower, the Company or the Borrower, as the case may be, shall be the
surviving entity.

 

- 32 -



--------------------------------------------------------------------------------

21.7 Change of business

The Obligors shall procure that no substantial change is made to the general
nature of the business of the Group or the Obligors taken as a whole from that
carried on at the date of this Agreement.

 

21.8 Control

Wabco Holdings shall at all times directly or indirectly control (as such term
is defined in Clause 7.2(b) (Change of Control)) each of the Borrower and the
Company.

 

22. EVENTS OF DEFAULT

Each of the events or circumstances set out in this Clause 22 is an Event of
Default (save for Clause 22.12 (Acceleration).

 

22.1 Non-payment

An Obligor does not pay on the due date any amount payable pursuant to a Finance
Document at the place at and in the currency in which it is expressed to be
payable unless:

 

  (a) its failure to pay is caused by:

 

  (i) administrative or technical error; or

 

  (ii) a Disruption Event; and

 

  (b) payment is made within 5 Business Days of its due date.

 

22.2 Financial covenants

Any requirement of Clause 20 (Financial covenants) is not satisfied.

 

22.3 Other obligations

 

(a) An Obligor does not comply with any provision of the Finance Documents
(other than those referred to in Clause 22.1 (Non-payment) and Clause 22.2
(Financial covenants)).

 

(b) No Event of Default under paragraph (a) above in relation to Clause 21.1
(Authorisations) will occur if the failure to comply is capable of remedy and is
remedied within 5 Business Days of the Lender giving notice to the Borrower
becoming aware of the failure to comply.

 

22.4 Misrepresentation

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents or any other document delivered by or on behalf of any Obligor
under or in connection with any Finance Document is or proves to have been
incorrect or misleading in any material respect when made or deemed to be made.

 

22.5 Cross default

 

(a) Any Financial Indebtedness of any member of the Group is not paid when due
nor within any originally applicable grace period.

 

- 33 -



--------------------------------------------------------------------------------

(b) Any Financial Indebtedness of any member of the Group is declared to be or
otherwise becomes due and payable prior to its specified maturity as a result of
an event of default (however described).

 

(c) Any commitment for any Financial Indebtedness of any member of the Group is
cancelled or suspended by a creditor of any member of the Group as a result of
an event of default (however described).

 

(d) No Event of Default will occur under this Clause 22.5 if the aggregate
amount of Financial Indebtedness or commitment for Financial Indebtedness
falling within paragraphs (a) to (d) above is less than USD 75,000,000 (or its
equivalent in any other currency or currencies).

 

22.6 Judgements

One or more judgements for the payment of money in an aggregated amount in
excess of USD 75,000,000 (or its equivalent in any other currency or currencies)
(except to the extent covered by insurance as to which the insurer acknowledges
such coverage in writing) are rendered against Wabco Holdings, any Obligor,
Material Subsidiary or combination thereof and the same remains undischarged for
a period of 60 consecutive days during which no execution or legal action is
taken to attach or seize any asset of any of these entities.

 

22.7 Insolvency

 

(a) Any Material Subsidiary or Obligor is unable or admits inability to pay its
debts as they fall due, suspends making payments on any of its debts or, by
reason of actual or anticipated financial difficulties, commences negotiations
with one or more of its creditors with a view to rescheduling any of its
indebtedness.

 

(b) The value of the assets of any Material Subsidiary or Obligor is less than
its liabilities (taking into account contingent and prospective liabilities).

 

(c) A moratorium is declared in respect of any indebtedness of any Material
Subsidiary or Obligor.

 

22.8 Insolvency proceedings

Any corporate action, legal proceedings or other procedure or step is taken in
relation to:

 

  (a) the suspension of payments, a moratorium of any indebtedness, winding-up,
dissolution, bankruptcy, administration or reorganisation (by way of voluntary
arrangement, scheme of arrangement or otherwise) of any Material Subsidiary or
Obligor other than a solvent liquidation or reorganisation of any member of the
Group which is not an Obligor;

 

  (b) a composition, including a judicial composition (“gerechtelijk
akkoord”/”concordat judiciaire”) compromise, assignment or arrangement with any
creditor of any Material Subsidiary or Obligor; or

 

  (c) the appointment of a liquidator (other than in respect of a solvent
liquidation of a Material Subsidiary which is not an Obligor), receiver,
bankruptcy receiver (“curator”/”curateur”) administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
Material Subsidiary or Obligor or any of its assets;

or any analogous procedure or step is taken in any jurisdiction.

 

- 34 -



--------------------------------------------------------------------------------

22.9 Creditors’ process

Any expropriation, attachment (including “bewarend beslag”/”saisie
conservatoire” and “uitvoerend beslag”/”saisie exécutoire”), sequestration,
distress or execution affects any asset or assets of a member of the Group
unless it is contested in good faith, is reasonably capable of being discharged
and is discharged within 15 Business Days.

 

22.10 Unlawfulness

It is or becomes unlawful for an Obligor to perform any of its obligations under
the Finance Documents.

 

22.11 Non-performance

An Obligor refuses to perform any of its obligations under a Finance Document or
evidences an intention to refuse to perform any of its obligations under a
Finance Document.

 

22.12 Acceleration

On and at any time after the occurrence of an Event of Default, other than an
Event of Default referred to in clause (d) below, the Lender may by notice to
the Borrower:

 

  (a) cancel the Commitment whereupon they shall immediately be cancelled;

 

  (b) declare that all or part of the Loan, together with accrued interest, and
all other amounts accrued or outstanding under the Finance Documents be
immediately due and payable, whereupon they shall become immediately due and
payable; and/or

 

  (c) declare that all or part of the Loan be payable on demand, whereupon they
shall immediately become payable on demand by the Lender.

 

  (d) if an Event of Default occurs under Clause 22.7 (Insolvency proceedings)
in relation to the US Guarantor, each amount expressed by Clause 17 (Guarantee)
to be payable by that Guarantor on demand shall, after that Event of Default has
occurred, be immediately due and payable by that Guarantor without the need for
any demand or other claim on that Guarantor or any other Obligor.

 

- 35 -



--------------------------------------------------------------------------------

SECTION 9

CHANGES TO PARTIES

 

23. CHANGES TO THE LENDERS

 

23.1 Assignments by the Lenders

Subject to this Clause 23, a Lender (the “Existing Lender”) may assign any of
its rights and obligations (by way of “overdracht”/”cession”) to another bank or
financial institution or to a trust, fund or other entity which is regularly
engaged in or established for the purpose of making, purchasing or investing in
loans, securities or other financial assets (the “New Lender”).

 

23.2 Conditions of assignment

 

(a) The written consent of the Borrower is required for an assignment by an
Existing Lender, unless the assignment is to another Existing Lender or an
Affiliate of a Existing Lender or an Event of Default is continuing.

 

(b) The consent of the Borrower to an assignment must not be unreasonably
withheld or delayed. The Borrower will be deemed to have given its consent five
Business Days after the Existing Lender has requested it unless consent is
expressly refused by the Borrower within that time.

 

(c) An assignment will only be effective on:

 

  (i) receipt by the Lender of written confirmation from the New Lender that the
New Lender will assume the same obligations to the other Finance Parties as it
would have been under if it was an Original Lender; and

 

  (ii) performance of all necessary “know your customer” or other similar checks
under all applicable laws and regulations in relation to such assignment to a
New Lender.

 

(d) If:

 

  (i) a Lender assigns any of its rights or obligations under the Finance
Documents or changes its Facility Office; and

 

  (ii) as a result of circumstances existing at the date the assignment or
change occurs, an Obligor would be obliged to make a payment to the New Lender
or Lender acting through its new Facility Office under Clause 12 (Tax gross-up
and indemnities) or Clause 13 (Increased Costs),

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those Clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment or change had not occurred.

 

(e) If, following any assignment in accordance with this Clause 23, there shall
be more than one Lender, the term “Lender” shall be read as being a reference to
all such lenders. All decisions to be made by the Lender under any of the
Finance Documents shall, unless agreed otherwise, require the unanimous consent
of all the lenders.

 

23.3 Disclosure of information

Any Lender may disclose to any of its Affiliates and any New Lender:

 

  (a) to (or through) whom that Lender assigns (or may potentially assign) all
or any of its rights and obligations under this Agreement;

 

- 36 -



--------------------------------------------------------------------------------

  (b) with (or through) whom that Lender enters into (or may potentially enter
into) any sub-participation in relation to, or any other transaction under which
payments are to be made by reference to, this Agreement or any Obligor;

 

  (c) to whom, and to the extent that, information is required to be disclosed
by any applicable law or regulation; or

 

  (d) for whose benefit that Lender charges, assigns or otherwise creates
Security,

any information about any Obligor, the Group and the Finance Documents as that
Lender shall consider necessary in light of the relevant circumstances. This
Clause supersedes any previous agreement relating to the confidentiality of this
information.

 

24. CHANGES TO THE OBLIGORS

No Obligor may assign any of its rights or obligations under the Finance
Documents.

 

- 37 -



--------------------------------------------------------------------------------

SECTION 10

THE LENDER AND CALCULATION AGENT

 

25. CONDUCT OF BUSINESS BY THE LENDER

No provision of this Agreement will:

 

  (a) interfere with the right of the Lender to arrange its affairs (tax or
otherwise) in whatever manner it thinks fit;

 

  (b) oblige the Lender to investigate or claim any credit, relief, remission or
repayment available to it or the extent, order and manner of any claim; or

 

  (c) oblige the Lender to disclose any information relating to its affairs (tax
or otherwise) or any computations in respect of Tax.

 

26. INDEMNITY

The Obligors shall indemnify the Calculation Agent against any loss, liability,
cost, claim, action, demand or expense (including, but not limited to, all
costs, charges and expenses paid or incurred in disputing or defending any of
the foregoing) that the Calculation Agent may incur or that may be made against
it arising out of or in relation to or in connection with its appointment or the
exercise of its functions, except where such loss, liability, cost, claim,
action, demand or expense result from a wilful misconduct or wilful default of
the the Lender or the Calculation Agent, as the case may be.

 

- 38 -



--------------------------------------------------------------------------------

SECTION 11

ADMINISTRATION

 

27. PAYMENT MECHANICS

 

27.1 Payments to the Lender

 

(a) On each date on which an Obligor or a Lender is required to make a payment
under a Finance Document, that Obligor shall make the same available to the
Lender (unless a contrary indication appears in a Finance Document) for value on
the due date at the time and in such funds specified by the Lender as being
customary at the time for settlement of transactions in the relevant currency in
the place of payment.

 

(b) Payment shall be made to such account in the principal financial centre of
the country of that currency (or, in relation to euro, in the principal
financial centre in a Participating Member State or Brussels) with such bank as
the Lender specifies.

 

27.2 Distributions to an Obligor

The Lender may (with the consent of the Obligor or in accordance with Clause 28
(Set-off)) apply any amount received by it for that Obligor in or towards
payment (on the date and in the currency and funds of receipt) of any amount due
from that Obligor under the Finance Documents or in or towards purchase of any
amount of any currency to be so applied.

 

27.3 Partial payments

 

(a) If the Lender receives a payment that is insufficient to discharge all the
amounts then due and payable by an Obligor under the Finance Documents, the
Lender shall, to the extent permitted under applicable law, apply that payment
towards the obligations of that Obligor under the Finance Documents in any order
selected by that Lender:

 

(b) Paragraph (a) above will override any appropriation made by an Obligor.

 

27.4 No set-off by Obligors

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

27.5 Business Days

 

(a) Any payment which is due to be made on a day that is not a Business Day
shall be made on the next Business Day in the same calendar month (if there is
one) or the preceding Business Day (if there is not).

 

(b) During any extension of the due date for payment of any principal or Unpaid
Sum under this Agreement interest is payable on the principal or Unpaid Sum at
the rate payable on the original due date.

 

27.6 Disruption to Payment Systems etc.

If either the Lender determines (in its discretion) that a Disruption Event has
occurred or the Lender is notified by the Borrower that a Disruption Event has
occurred:

 

  (a) the Lender may, and shall if requested to do so by the Borrower, consult
with the Borrower with a view to agreeing with the Borrower such changes to the
operation or administration of the Facility as the Lender may deem necessary in
the circumstances;

 

- 39 -



--------------------------------------------------------------------------------

  (b) the Lender shall not be obliged to consult with the Borrower in relation
to any changes mentioned in paragraph (a) if, in its opinion, it is not
practicable to do so in the circumstances and, in any event, shall have no
obligation to agree to such changes;

 

  (c) any such changes agreed upon by the Lender and the Borrower shall (whether
or not it is finally determined that a Disruption Event has occurred) be binding
upon the Parties as an amendment to (or, as the case may be, waiver of) the
terms of the Finance Documents notwithstanding the provisions of Clause 33
(Amendments and Waivers); and

 

  (d) the Lender shall not be liable for any damages, costs or losses whatsoever
(including, without limitation for negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the Lender) arising as a result of its taking, or failing to take, any
actions pursuant to or in connection with this Clause 27.6.

 

28. SET-OFF

A Lender may set off any matured obligation due from an Obligor under the
Finance Documents (to the extent owned by it) against any matured obligation
owed by it to that Obligor, regardless of the place of payment, booking branch
or currency of either obligation. If the obligations are in different
currencies, the Lender may convert either obligation at a market rate of
exchange in its usual course of business for the purpose of the set-off.

 

29. NOTICES

 

(a) Any communication to be made under or in connection with the Finance
Documents shall be made in writing and, unless otherwise stated, may be made by
fax, letter, electronic mail or other electronic means.

 

(b) The address, fax number and e-mail address of each Party shall be that
notified in writing by the relevant Party from time to time.

 

(c) Any communication or document made or delivered to the Borrower in
accordance with this Clause will be deemed to have been made or delivered to
each of the Obligors.

 

30. CALCULATIONS AND CERTIFICATES

 

30.1 Accounts

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by the
Lender or the Calculation Agent are prima facie evidence of the matters to which
they relate.

 

- 40 -



--------------------------------------------------------------------------------

30.2 Certificates and Determinations

Any certification or determination by a Lender or the Calculation Agent of a
rate or amount under any Finance Document is, in the absence of manifest error,
conclusive evidence of the matters to which it relates.

 

30.3 Reliance on documents

The Lender and the Calculation Agent shall not be liable in respect of anything
done or suffered by it in reliance on a document reasonably believed by it to be
genuine and to have been signed by the proper parties or on information to which
it should properly have regard and reasonably believed by it to be genuine and
to have been originated by the proper parties.

 

30.4 Day count convention

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days or, in any case where the practice in the
European interbank market differs, in accordance with that market practice.

 

31. PARTIAL INVALIDITY

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

32. REMEDIES AND WAIVERS

No failure to exercise, nor any delay in exercising, on the part of the Lender,
any right or remedy under the Finance Documents shall operate as a waiver, nor
shall any single or partial exercise of any right or remedy prevent any further
or other exercise or the exercise of any other right or remedy. The rights and
remedies provided in this Agreement are cumulative and not exclusive of any
rights or remedies provided by law.

 

33. AMENDMENTS, WAIVERS AND TERMINATION OF WABCO REVOLVING CREDIT FACILITY

 

(a) No term of the Finance Documents may be amended or waived without the prior
written consent of the Lender and the Borrower and any such amendment or waiver
will be binding on all Parties, including any Obligor which shall be deemed to
have given the relevant authority to the Borrower to agree to any such amendment
or waiver on its behalf.

 

(b) Where this Agreement incorporates or refers to a term, provision or covenant
of the Wabco Revolving Credit Facility, such reference shall be construed as a
reference to such term, provision or covenant as in effect on the date of this
Agreement. Accordingly, any amendment or waiver consented by the lenders under
the Wabco Revolving Credit Facility shall not be binding on the Lender unless
and until such time as the Lender shall have consented to the same in writing.

 

(c) If the Wabco Revolving Credit Facility is terminated prior to the
Termination Date, any term, provision or covenant of the Wabco Revolving Credit
Facility incorporated by reference into this Agreement shall survive, and such
incorporation by reference shall not in any way be affected by, such
termination.

 

- 41 -



--------------------------------------------------------------------------------

34. COUNTERPARTS

Each Finance Document may be executed in any number of counterparts, and this
has the same effect as if the signatures on the counterparts were on a single
copy of the Finance Document.

 

35. CONFIDENTIALITY

None of the Finance Documents shall be made public without the prior written
consent of all Parties.

 

- 42 -



--------------------------------------------------------------------------------

SECTION 12

GOVERNING LAW AND ENFORCEMENT

 

36. GOVERNING LAW

This Agreement is governed by Belgian law.

 

37. ENFORCEMENT

 

37.1 Jurisdiction

 

(a) The courts of Antwerp have exclusive jurisdiction to settle any dispute
arising out of or in connection with this Agreement (including a dispute
regarding the existence, validity or termination of this Agreement) (a
“Dispute”).

 

(b) The Parties agree that the courts of Antwerp are the most appropriate and
convenient courts to settle Disputes and accordingly no Party will argue to the
contrary.

 

(c) This Clause 37.1 is for the benefit of the Lender only. As a result, the
Lender shall not be prevented from taking proceedings relating to a Dispute in
any other courts with jurisdiction. To the extent allowed by law, the Lender may
take concurrent proceedings in any number of jurisdictions.

 

37.2 Election of domicile

For the purposes of any legal action in connection with any Finance Document,
each Obligor irrevocably elects domicile at the registered office from time to
time of the Borrower.

This Agreement has been entered into on the date stated at the beginning of this
Agreement in five (5) originals, each party acknowledging receipt of one
original.

Documentary duty of EUR 0.15 per original paid by bank transfer from Linklaters
LLP. Recht op geschriften van 0,15 euro per origineel betaald per overschrijving
door Linklaters LLP. Droit d’écriture de 0,15 euro per original payé par
transfert bancaire de Linklaters LLP.

 

- 43 -



--------------------------------------------------------------------------------

SCHEDULE 1

CONDITIONS PRECEDENT

 

1. Obligors

 

(a) A copy of the constitutional documents of each Obligor (with respect to the
US Guarantor, certified as of a recent date by the Secretary of the State of the
state of the US Guarantor’s jurisdiction of organisation and a copy of its
bylaws, limited liability company agreement or partnership agreement, as
applicable).

 

(b) A copy of a resolution of the board of directors of each Obligor:

 

  (i) approving the terms of, and the transactions contemplated by, the Finance
Documents to which it is a party and resolving that it execute the Finance
Documents to which it is a party;

 

  (ii) authorising a specified person or persons to execute the Finance
Documents to which it is a party on its behalf; and

 

  (iii) authorising a specified person or persons, on its behalf, to sign and/or
despatch all documents and notices to be signed and/or despatched by it under or
in connection with the Finance Documents to which it is a party.

 

(c) A specimen of the signature of each person authorised by the resolution
referred to in paragraph (b) above.

 

(d) A certificate of the Borrower (signed by a director) confirming that
borrowing or guaranteeing, as appropriate, the Commitment would not cause any
borrowing, guaranteeing or similar limit binding on any Obligor to be exceeded.

 

(e) A certificate of an authorised signatory of the relevant Obligor certifying
that each copy document relating to it specified in this Schedule 1 is correct,
complete and in full force and effect as at a date no earlier than the date of
this Agreement.

 

(f) A certificate as to the existence and good standing (including verification
of tax status, if available) of the US Guarantor from the appropriate
governmental authorities in the US Guarantor’s jurisdiction of organisation and
in each other jurisdiction where the US Guarantor is qualified to do business
(if any), in form and substance satisfactory to the Lender and its counsel.

 

2. Legal opinions

 

(a) A legal opinion of Linklaters LLP, legal advisers to the Lender in Belgium,
substantially in the form distributed to the Lender prior to the signing of this
Agreement.

 

(b) A legal opinion of Linklaters LLP, legal advisers to the Lender as to
matters of Delaware and New York law, substantially in the form distributed to
the Lender prior to the signing of this Agreement.

 

- 44 -



--------------------------------------------------------------------------------

3. Other documents and evidence

 

(a) A copy of the executed Wabco Revolving Credit Facility.

 

(b) A copy of any other Authorisation or other document, opinion or assurance
which the Lender considers to be necessary or desirable (if it has notified the
Borrower accordingly) in connection with the entry into and performance of the
transactions contemplated by any Finance Document or for the validity and
enforceability of any Finance Document.

 

(c) The Original Financial Statements of each Obligor.

 

- 45 -



--------------------------------------------------------------------------------

SCHEDULE 2

UTILISATION REQUEST

From: Wabco Financial Services BVBA

To: Pandios Comm.V.A.

Dated:

Dear Sirs

Wabco Financial Services BVBA—EUR 100,000,000 Facility Agreement

dated [                    ] (the “Agreement”)

 

1. We refer to the Agreement. This is a Utilisation Request. Terms defined in
the Agreement have the same meaning in this Utilisation Request unless given a
different meaning in this Utilisation Request.

 

2. We wish to borrow a Loan on the following terms:

 

Proposed Utilisation Date:    [                    ] or, if that is not a
Business Day, the next Business Day) Amount:    [                    ] or, if
less, the Available Facility Interest Period:    [1 OR 3] Month[s]

 

3. We confirm that each condition specified in Clause 4 (Conditions of
Utilisation) is satisfied on the date of this Utilisation Request.

 

4. The proceeds of this Loan should be credited to [account].

 

5. This Utilisation Request is irrevocable.

 

Yours faithfully

 

authorised signatory for [name of relevant Borrower]

 

- 46 -



--------------------------------------------------------------------------------

SCHEDULE 3

WABCO REVOLVING CREDIT FACILITY

[EXECUTED COPY TO BE ATTACHED]

 

- 47 -



--------------------------------------------------------------------------------

SIGNATURES

The Obligors

 

Wabco Financial Services BVBA, as Borrower By:  

/s/ Ulrich Michel

Name:   Ulrich Michel Function:   Chief Financial Officer

 

Address:   Wabco Europe BVBA   Waversesteenweg 1789   1160 Brussels   Belgium

Fax: +32 2 663 98 99

Attention: Jef van Osta / Pierre-François Henderyckx

 

Wabco Europe BVBA, as Guarantor By:  

/s/ Ulrich Michel

Name:   Ulrich Michel Function:   Chief Financial Officer

Address/ Fax: same as for the Borrower

 

Wabco Holdings Inc., as Guarantor By:  

/s/ Ulrich Michel

Name:   Ulrich Michel Function:   Chief Financial Officer

Address/ Fax: same as for the Borrower

 

- 48 -



--------------------------------------------------------------------------------

The Lender Pandios Comm.V.A., as Lender By:  

/s/ Johan Vanhulle

Name:   Finstrad NV Function:   manager, represented by Johan Vanhulle

Address: Uitbreidingstraat 86, Box 3, 2600 Antwerp (Berchem)

Fax: +32 3 290 17 94

Attention: Managing Director

 

Calculation Agent Rabobank International, Antwerp Branch, as Calculation Agent
By:  

/s/ Pierre Gerits

Name:   Pierre Gerits Function:   By proxy

 

Address:    Rabobank International, Antwerp Branch    Uitbreidingstraat 86, Box
3, 2600 Antwerp (Berchem)

Fax: +32 3 290 17 97

Attention: Head of Mid-Office

 

- 49 -